Motion Denied and Order filed January 13, 2015.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00498-CR
                                ____________

                           MARK SOLIZ, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 230th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1392000


                                     ORDER

      Appellant is represented by retained counsel, Thomas Radosevich.
Appellant’s brief was originally due October 23, 2014. We granted an extension of
time to file appellant’s brief until November 6, 2014. No motion for extension of
time was filed. No brief was filed. On November 26, 2014, an extension of time
was filed. We granted that extension until December 8, 2014. No motion for
extension of time was filed. No brief was filed. On January 5, 2015, counsel filed a
further request for extension of time to file appellant’s brief requesting 60 days.
We deny the request for an extension of 60 days and issue the following order.

      We order Thomas Radosevich to file a brief with the clerk of this Court on
or before February 12, 2015. If counsel does not timely file appellant’s brief as
ordered, the Court will issue an order abating the appeal and directing the trial
court to conduct a hearing to determine the reason for the failure to file the brief
and the consideration of sanctions, appointment of new counsel, or other
appropriate relief.



                                  PER CURIAM



Panel consists of Jamison, Busby and Brown